Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 & 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 05/16/2022.
	Claims 1, 3, 11, 13, and 17 are amended.
	Claim objection to Claim 3 is respectfully withdrawn in light of the amendments.
Claims 1-20 remain pending.

Response to Arguments
	Argument 1, Applicant argues in to Applicant Arguments/Remarks Made in an Amendment filed 05/16/2022 that prior art does not teach to, “modify the graphical user interface to a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file such that each respective page solicits only role-specific input from the party required by the jurisdiction and provides only role-specific output to the party”.
	Response to Argument 1,  Applicant’s arguments have been considered however in light of the amendments, a new combination of prior art (U.S. Patent  Application Publication No. 20130282524 “Appolito”, in light of U.S. Patent Application Publication No. 20040010451 “Romano”, and in light of U.S. Patent Application Publication No. 20170147828 “Kurian”), is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication No. 20040010451 “Romano”
Claim 1:
Appolito teaches a system for field configuration of an instance of a client application configured prevent unintended disclosure of confidential financial information between parties to a real estate transaction when closing the real estate transaction, the system comprising:	 a host server (i.e. para. [0015], Fig. 1, This system can be computer hardware and software technology-based and provide an internet-based user interface that enables the property owners or buyers to receive information, make decisions, and carry out actions on their own terms…  Access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via… servers 102 connected to one or more networks 104);	 and a client device operated by a party to the real estate transaction, the client device communicably coupled to the host server (i.e. para. [0015], Fig 1, local computing devices 106-110 and servers 102 connected to one or more networks 104) and comprising:	 a display (i.e. para. [0015], this system can be computer hardware and software technology-based and provide an internet-based user interface) ;	 a memory configured to store executable instructions (i.e. para. [0013], Fig. 1, The server 102 or other servers coupled thereto may include data storage capabilities for the user);	 and a processor configured to access the memory and execute the executable instructions to instantiate a local instance of the client application (i.e. para. [0073], methods described herein may be implemented as one or more software programs running on a computing device, such as a processing device, a personal computer, server, tablet device, or smart phone) configured to:		 render a graphical user interface via the display to receive input from, and to provide output to, the party to the real estate transaction (i.e. para. [0032], Real estate brokers 212, title companies and third party vendors 206 can also provide real estate services, products, and information 216 through the user interface 210);		 determine a role of the party relative to the real estate transaction based on a credential submitted by the party to the client application via the graphical user interface (i.e. para. [0052, 0058], “the user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system… The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein the role of the party is equivalent to the roles and levels of access a user displayed when a user logs in);	 request from the host server a (i.e. para. [0015], Access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110 and servers 102), the request comprising the role and an identifier corresponding to the real estate transaction (i.e. para. [0064, 0066], “a buyer may then be prompted to log in… a unique buyer-to-seller connection can be created, such as with a unique transaction ID. This would allow the buyer, seller, and the service to keep track of the progress of specific transactions between parties”, wherein an identifier is equivalent to with authorizing the display of a user’s account interface corresponding with their real estate transactions depending on if they are the buyer or seller party);	 receive from the host server the (i.e. para. [0064], “After selecting to make an offer, a buyer may then be prompted to log in… a buyer may also be able to discuss a listing with a seller or seller's representative”, wherein the servers enable access to a buyer interface with buyer tools once a user has logged in); and 
modify the graphical user interface (i.e. para. [0052], “FIG. 3 is of a user signing up with the intent to sell property. A user signs up for a real estate service system… which may include entering billing information and personal information such a name, mailing address, email address, phone number, and other personal information. The user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system”, wherein only the account specific information is solicited from the host server to be displayed to a user’s GUI upon receiving log in information).  
While Appolito teaches retrieving a user interface based on a request containing a user’s credentials, Appolito may not explicitly teach to
request from the host server a configuration file specific to a jurisdiction in which the real estate transaction occurs
receive from the host server the configuration file
modify the graphical user interface to a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file such that each respective page solicits only role-specific input from the party required by the jurisdiction and provides only role-specific output to the party.
However, Romano teaches to 
request from the host server a configuration file specific to a jurisdiction in which the real estate transaction occurs (i.e. para. [0055], “The host server for the site 10 can maintain the required documents for each of the business sectors and/or jurisdictions in a resident database”, wherein it is noted in para. [0016], that a user may After selecting a jurisdiction (e.g., State, County etc.), in which the server may output computer identifying documents required in the selected business sector and/or jurisdiction for closing the transaction”, wherein the BRI for a configuration file encompasses system sent documents corresponding to an identified jurisdiction which may be used to complete a real estate transaction).
receive from the host server the configuration file (i.e. para. [0018], the server computer is configured to incorporate the information relevant to the particular transaction process into the required documents, and to deliver the required documents incorporating the information relevant to the particular transaction process through the interface to a user) 
modify the graphical user interface to a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file such that each respective page solicits only role-specific input from the party (i.e. para. [0041], If the end-user information is verified properly, a menu would be displayed that would enable the end-user to access several process management areas based upon the system level role of the end-user) required by the jurisdiction and provides only role-specific output to the party (i.e. para. [0054], “the user will be prompted 32 to select a business sector and/or jurisdiction (in this case a state) for the transaction .The web site will then identify 34 the documents required for completing the real estate transaction process in the selected state (which are obtained as described above), and will interactively gather 36 relevant information from the user to complete the documents”, wherein the BRI for a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file, encompasses how a user interface is modified to display a set of multiple jurisdiction specific documents, provided by a server computer, which may be completed by an end-user who has accessed the system and has been provided management options based on their system level role).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to request from the host server a configuration file specific to a jurisdiction in which the real estate transaction occurs; receive from the host server the configuration file; modify the graphical user interface to a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file such that each respective page solicits only role-specific input from the party required by the jurisdiction and provides only role-specific output to the party, to Appolito’s system for providing real estate document exchanges, with requesting and receiving a jurisdiction specific configuration file containing a multi-page modifiable document interface, as taught by Romano. One would have been motivated to combine Romano with Appolito, and would have had a reasonable expectation of success, as the combination reduces complexity and saves user’s significant amounts of time when filing proper documents.

Claim 3:	Appolito and Romano teach the system of claim 1.
Appolito further teaches wherein the role of the party comprises one or more of:	 a real estate agent;	 a real estate purchaser (i.e. para. [0064], a buyer may then be prompted to log in);	 a real estate seller;	 or a real estate broker (i.e. para. [0012], the service can provide for rentals or leases as well as property sales. The system can also connect property owners, title companies, third party vendors, buyers and buyers' representatives, and real estate brokers).	  
Claim 4:	Appolito and Romano teach the system of claim 1.
Appolito further wherein the host server is configured to:	 in response to the request for the (i.e. para. [0037], “ a property owner, buyer, etc. can create a password protected account through the user interface and then becomes a system user”, wherein a configuration file with a set of configuration parameters based on the identifier and the role is equivalent to a specific account display is retrieved from a host server according the password and username entered by a user)	 and merge each elected configuration parameter into the (i.e. para. [0040], “the user can provide property information through a network via the user interface. The information can be stored for the user to edit at their discretion”, wherein edits to user’s property information are stored after being edited).
Romano further teaches 	in response to the request for the configuration file, select one or more of a set of configuration parameters based on the identifier and the role (i.e. para. [0016], generating output from the server identifying required documents for completing the transaction (in the identified business sector and/or jurisdiction if more than one business sector and/or jurisdiction is available))	 and merge each elected configuration parameter into the configuration file (i.e. para. [0016], “After selecting the appropriate business sector (from a list including e.g., real estate closings, deeds, medical transactions etc.) and/or jurisdiction (e.g., State, County etc.), the method would then include generating output from the server computer identifying documents required in the selected business sector and/or jurisdiction for closing the transaction”, wherein the selected business sector and/or jurisdiction parameters are merged into the document files to be sent to a user).

Claim 5:	Appolito and Romano teach the system of claim 4, wherein:	 the request is a first request;	 in response to the first request, the host server is configured to cache the configuration file (i.e. para. [0012], The server computer may include a resident database of electronically stored documents);	 and in response to a second request for the configuration file, the host server is configured to serve the cached configuration file (i.e. para. [0014],  incorporating the revised information relevant to the particular transaction process into the required documents, and, electronically delivering from the server to the user the required documents incorporating the revised information relevant to the particular transaction).
  
Claim 6:	Appolito and Romano teach the system of claim 4.
Appolito further teaches wherein the set of configuration parameters comprises one or more of:	 a sequence or order in which information related to the real estate transaction is:	 requested from the party based on the role (i.e. para. [0064], “ After selecting to make an offer, a buyer may then be prompted to log in”, wherein a seller must first list a property before a buyer is can view and make an offer on a property);	validated after being received from the party;	 aggregated with other information after being received from the party;	 or presented to the party in the graphical user interface;	 a business rule;	 a financial rule;	 a data validation rule;	 a graphical user interface display rule;	 a data format rule;	 or a data validation rule.

Claim 9:	 Appolito teaches the system of claim 1, wherein:	 the client device is a first client device (i.e. para. [0015], “access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110”, wherein the first client device is equivalent to a buyer device 106);	 the party is a first party (i.e. para. [0015], it is noted in Fig. 1, that a first party is equivalent to a buyer);	 the role is a first role (i.e. para. [0037], property owner, buyer, etc. can create a password protected account through the user interface and then becomes a system user);	 the local instance is a first local instance (i.e. para. [0031], buyers 204 could use the user interface 210 to submit a contract to a property owner);	 the configuration file is a first configuration file (i.e. para. [0020], Users can utilize a member home page to manage their listings and account);	 and the system further comprises a second client device operated by a representative of a second party to the real estate transaction (i.e. para. [0020], Different users may have different types or levels of membership or access to the brokerage system 208. For example, a property seller may have one type of membership, with access to real estate selling services, while a buyer may have a different type of membership allowing the buyer to search for available properties), 
the second client device communicably coupled to the host server and configured to instantiate a second local instance of the client application (i.e. para. [0015], “access to the tools and services may be available to users via a graphical user interface (GUI), which may be implemented via any combination of local computing devices 106-110”, wherein the second client device is equivalent to a seller device 108 with respective user interface tools),
 the second local instance configured to request from the host server a second configuration file (i.e. para. [0020], a property seller may have one type of membership, with access to real estate selling services), 
the second configuration file based on a second role of the representative and the identifier (i.e. para. [0052], FIG. 3 is of a user signing up with the intent to sell property…The user may also select a password and optionally a user name used to log in to the system. The password or user name may be encrypted when stored to the system).

Claim 10:	Appolito and Romano teach the system of claim 9.
Appolito further teaches wherein:	 the graphical user interface is a first graphical user interface (i.e. para. [0031], buyers 204 could use the user interface 210 to submit a contract to a property owner);	 and the second local instance is configured to modify a second graphical user interface such that the second graphical user interface solicits input from the representative specific only to the second party or to the representative and provides output to the representative specific only to the second party or to the representative (i.e. para. [0053], “After signing up for the service, a user may submit information regarding a property the user wishes to sell, at 304. The user may enter an address or location for the property”, wherein the second local instance is equivalent to an interface soliciting information from a seller regarding property the selling user wishes to sell).

Claims 2, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication NO. 20040010451“Romano”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication NO. 20170147828 “Kurian”. 
Claim 2:	Appolito and Romano teach the system of claim 1.
Appolito further teaches wherein a modification of the graphical user interface comprises one or more of:	 showing or hiding one or more of:	 an input button;	 a text input field;	 a document upload field;	   a label text;	 an image or graphic (i.e. para. [0045], Information and reports pertaining to a seller's listing such as showing reports, showing feedback, agent feedback, contracts on the property, title company documents can be delivered to the user via the user interface);	 a redaction of a portion of a document;	 or a document;	 or changing one or more of:	 an animation;	 a sound;	 or a vocabulary or taxonomy used to refer to selected data entry fields.
	While Appolito does teach showing one or more of an input button; a text input field; a document upload field; a label text; an image or graphic, Appolito may not explicitly teach hiding one or more of 
	a redaction of a portion of a document.
	However, Kurian teaches wherein a modification of a user interface includes hiding one or more of
	a redaction of a portion of a document (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, wherein a user sent a redacted document will have the redacted information hidden from the GUI).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a modification of a user interface includes hiding one or more of a redaction of a portion of a document, to Appolito’s system for providing real estate document exchange, wherein a modification of a user interface includes hiding one or more of a redaction of a portion of a document, to Appolito-Romano’s system for providing real estate document exchange, as taught by Kurian. One would have been motivated to combine Kurian with Appolito-Romano, and would have had a reasonable expectation of success, as the combination prevents a data leakage event (Kurian, para. [0002]).

Claim 11:
Appolito teaches a method of preventing unintended disclosure of confidential information exchanged between parties to a real estate transaction in a jurisdiction when closing the real estate transaction, each party operating respective one client device each executing a discrete instance of a client application, each discrete instance of the client application communicably coupled to a host service (i.e. para. [0014], Fig. 1, the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108, and for a broker, system operators, or third party vendors 110. End user devices 106-110 may include personal computers, tablets), the method comprising:	requesting, by a first instance of the client application, a first credential from a first party to the real estate transaction (i.e. para. [0041], the bidder may log in through user interface 102 to access the real estate auction);	 transmitting to the host service by the first instance data corresponding to the first credential (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a buyer is required to log into their account in order to access a GUI for the real-estate information system);	 requesting, by a second instance of the client application, a second credential from a second party to the real estate transaction (i.e. para. [0041], “the bidder may log in through user interface 102 to access the real estate auction”, wherein a seller is required to log in);	 transmitting to the host service by the second instance data corresponding to the second credential (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a seller is required to log into their account in order to access a GUI for the real-estate information system);	 assigning, by the host service, a first role in the real estate transaction to the first party based on the first credential (i.e. para. [0058], “The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein a first role is equivalent to buyer logging into the system);	 assigning, by the host service, a second role in the real estate transaction to the second party based on the second credential (i.e. para. [0058], “The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access”, wherein a second role is equivalent to seller logging into the system);	 transmitting to the first instance by the host service a first (i.e. para. [0058], “The system can allow different levels of access to specific documents based on a specific role”, wherein a second user interface is equivalent to documents belonging to a seller role) (i.e. para. [0055], “The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user's personal page available through the system)”, wherein a first graphical user interface is equivalent to a buyers user interface according to a buyers log in credentials), (i.e. para. [0055], “The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user’s personal page available through the system)”, wherein a second graphical user interface is equivalent to a sellers user interface according to a sellers log in credentials), 
While Appolito teaches a first and second graphic user interface based on a first or second instance, Appolito may not explicitly teach
transmitting to the first instance by the host service a first configuration file based, at least in part, on the first role  and based at least in part on the jurisdiction;	 transmitting to the second instance by the host service a second configuration file based, at least in part, on the second role (i.e. para. [0041], If the end-user information is verified properly, a menu would be displayed that would enable the end-user to access several process management areas based upon the system level role of the end-user) and based at least in part on the jurisdiction (i.e. para. [0055], “The host server for the site 10 can maintain the required documents for each of the business sectors and/or jurisdictions in a resident database”, wherein it is noted in para. [0016], that a user may After selecting a jurisdiction (e.g., State, County etc.), in which the server may output computer identifying documents required in the selected business sector and/or jurisdiction for closing the transaction”, wherein the BRI for a configuration file encompasses system sent documents corresponding to an identified jurisdiction which may be used to complete a real estate transaction);	 defining, based on the first configuration file, a first multi-page graphical user interface presented by the first instance, the first multi-page graphical user interface (i.e. para. [0054], “the user will be prompted 32 to select a business sector and/or jurisdiction (in this case a state) for the transaction .The web site will then identify 34 the documents required for completing the real estate transaction process in the selected state (which are obtained as described above), and will interactively gather 36 relevant information from the user to complete the documents”, wherein the BRI for a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file, encompasses how a user interface is modified to display a set of multiple jurisdiction specific documents, provided by a server computer, which may be completed by each end-user who has accessed the system and has been provided management options based on their system level role) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting to the first instance by the host service a first configuration file based, at least in part, on the first role  and based at least in part on the jurisdiction;	 transmitting to the second instance by the host service a second configuration file based, at least in part, on the second role; defining, based on the first configuration file, a first multi-page graphical user interface presented by the first instance, the first multi-page graphical user interface; and defining, based on the second configuration file, a second multi-page graphical user interface presented by the second instance, the second multi-page graphical user interface, to Appolito’s system for providing real estate document exchanges, with requesting and receiving a jurisdiction specific configuration file containing a multi-page modifiable document interface that depends on a user system level role, as taught by Romano. One would have been motivated to combine Romano with Appolito, and would have had a reasonable expectation of success, as the combination reduces complexity and saves user’s significant amounts of time when filing proper documents.
While Appolito-Romano teaches a first and second graphic user interface based on a first or second instance, Appolito may not explicitly teach 
 the first graphical user interface configured to redact and/or prevent display of information confidential to the second party
the second graphical user interface configured to redact and/or prevent display of information confidential to the first party.
However, Kurian teaches 
 the first graphical user interface configured to redact and/or prevent display of information confidential to the second party (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, and “computing system 110 may communicate the redacted and/or tokenized document(s) to the intended recipient, such as via the external computing system 180 and/or an internal computing system 170”, wherein an internal computing system receives a document with information redacted from an external computing system) 
the second graphical user interface configured to redact and/or prevent display of information confidential to the first party (i.e. para. [0021, 0034], Fig. 1, “the user interface 126 may permit a user to enter data that may be redacted from a document”, and “computing system 110 may communicate the redacted and/or tokenized document(s) to the intended recipient, such as via the external computing system 180 and/or an internal computing system 170”, wherein an external computing system receives a document with information redacted from an internal computing system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the first graphical user interface configured to redact and/or prevent display of information confidential to the second party, the second graphical user interface configured to redact and/or prevent display of information confidential to the first party, to Appolito-Romano’s system for providing real estate document exchange, with a first and second graphical user interface configured to redact and/or prevent display of information confidential to a respective first and second party, as taught by Kurian. One would have been motivated to combine Kurian with Appolito-Romano, and would have had a reasonable expectation of success, as the combination prevents a data leakage event (Kurian, para. [0002]).

Claim 12:	Appolito, Romano, and Kurian teach the method of claim 11.
Kurian further teaches wherein information confidential to the first party or the second party comprises:	 financial information;	 or identity information (i.e. para. [0030], a first obfuscation layer may be used to hide a first portion of the document (e.g., account numbers) from a first set of users. A second obfuscation layer may be generated to hide a second portion of the document (e.g., social security numbers) from a second set of users).	
Claim 13:
Appolito, Romano, and Kurian teach the method of claim 11.
Romano further teaches
wherein the first multi-age graphical user interface is different from the second multi-page graphical user interface (i.e. para. [0041], “each Required Document would incorporate and be customizable to the Submitted Content, Selected Sector/Jurisdiction and Selected Process”, wherein in a case where a first user and a second user have selected different jurisdictions).
Claim 14:
	Appolito, Romano, and Kurian teach the method of claim 11.
Appolito further teaches 
wherein one of the first party or the second party is a representative of a purchaser of real property (i.e. para. [0064], a buyer may then be prompted to log in).	  
Claim 15:	Appolito, Romano, and Kurian teach the method of claim 11.
Kurian teaches further comprising:	 encrypting the first configuration file prior to transmitting the first configuration file to the first instance (i.e. para. [0040], Fig. 2, the data redaction engine may redact the data based on the rules at 250. After the document was redacted at 250 and/or redacted … the redacted document is sent to the recipient at 290)
Claim 16:	Appolito, Romano, and Kurian teach the method of claim 15.
Kurian teaches further comprising:	 encrypting the second (i.e. para. [0041], Fig. 2, “the data redaction and/or tokenization computing system 110 may tokenize the document based, at least in part on the rules (e.g., computer executable instructions) retrieved from the rules repository at 270”, wherein tokenization occurs before a document is sent to the recipient);	 wherein the first (i.e. para. [0041], if the document is not to be redacted, the data redaction and/or tokenization computing system 110 may determine whether the document is to be tokenized”, wherein a different manner of encryption is equivalent to tokenization).	  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add encrypting the second configuration file prior to transmitting the second configuration file to the second instance; wherein the first configuration file is encrypted in a different manner than the second configuration file, to Appolito-Romano’s system for providing real estate document exchange, with how data is encrypted in different ways before being sent to a use, as taught by Kurian. One would have been motivated to combine Kurian with Appolito-Romano, and would have had a reasonable expectation of success, as the combination increases the likelihood of data leakage event).

Claim 17:	Appolito teaches a method of preventing unintended disclosure of confidential information exchanged between parties to a real estate transaction in a jurisdiction when closing the real estate transaction, each party operating respective one client device each executing a discrete instance of a client application, each discrete instance of the client application communicably coupled to a host service (i.e. para. [0014], Fig. 1, the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108, and for a broker, system operators, or third party vendors 110. End user devices 106-110 may include personal computers, tablets), the method comprising:	  requesting, by an instance of the client application, a credential from a party to the real estate transaction (i.e. para. [0063], “An interested buyer can create an account with the real estate service, or log in to an existing account”, wherein a buyer or a seller is required to log into their account in order to access the real-estate information system);	 assigning, by the host service, a transactional role to the party based on the credential (i.e. para. [0058], The seller, the system operators, title companies, buyers and buyers' agents, lenders and other third parties (as discussed before) may have different roles and different levels of access;	 transmitting by the host service to the instance a interface] based on the transactional role (i.e. para. [0058], The system can allow different levels of access to specific documents based on a specific role for each listing identification number) (i.e. para. [0055], The user may be required or able to sign listing agreement or other documents related to the property, at 308. The user can have access to the necessary real estate documents and literature via their member portal (each user's personal page available through the system);	 generating a redacted document by redacting at least a portion of the document based on the transactional role;	 transmitting a redacted document to the instance;	 and displaying at least a portion of the redacted document in a multi-page graphical user interface rendered by the instance, the multi-page graphical user interface defined by the configuration file.  
While Appolito teaches retrieving a user interface based on a request containing a user’s credentials, Appolito may not explicitly teach 
transmitting by the host service to the instance a configuration file based on the transactional role and specific to the jurisdiction 
Romano teaches
transmitting by the host service to the instance a configuration file based on the transactional role and specific to the jurisdiction (i.e. para. [0054], “the user will be prompted 32 to select a business sector and/or jurisdiction (in this case a state) for the transaction .The web site will then identify 34 the documents required for completing the real estate transaction process in the selected state (which are obtained as described above), and will interactively gather 36 relevant information from the user to complete the documents”, wherein the BRI for a multi-page graphical user interface, each page of the multi-page graphical user interface based on the configuration file, encompasses how a user interface is modified to display a set of multiple jurisdiction specific documents, provided by a server computer, which may be completed by an end-user who has accessed the system and has been provided management options based on their system level role).
While Appolito-Romano teaches requesting configuration files containing documents related to real estate transactions, Appolito may not explicitly teach
However, Kurian teaches 
generating a redacted document by redacting at least a portion of the document based on the transactional role (i.e. para. [0040], Fig. 1, “the data redaction engine may redact the data based on the rules at 250… the redacted document is sent to the recipient at 290”, wherein an internal or external computing system chooses data to redact from a documents and then sends the document to a respective recipient);	 transmitting a redacted document to the instance (i.e. para. [0037], Fig. 2,  the business unit desires to send a document to an outside recipient);	 and displaying at least a portion of the redacted document in a multi-page graphical user interface rendered by the instance, the multi-page graphical user interface defined by the configuration  (i.e. para. [0037], “the data redaction engine 114 may process the document to convert social security numbers to a specified data format (e.g., NNN-NN-NNNN), where all social security numbers in the document may be converted to this format”, wherein it is noted in para. [0022], that the facility manages the redaction of portions of documents of a variety of types, wherein the BRI for a multi-page graphical user interface encompasses a user interface for redacting a  plurality of documents containing portions for text, images, video, audio and more).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating a redacted document by redacting at least a portion of the document based on the transactional role; transmitting a redacted document to the instance; and displaying at least a portion of the redacted document in a multi-page graphical user interface rendered by the instance, the multi-page graphical user interface defined by the configuration file, to Appolito’s system for providing real estate document exchange, with a multi-page user interface configured to redact and/or prevent display of information of a document sent to another device, as taught by Kurian. One would have been motivated to combine Kurian with Appolito, and would have had a reasonable expectation of success, as the combination prevents a data leakage event (Kurian, para. [0002]).

Claim 18:	Appolito, Romano, and Kurian teach the method of claim 17.
	Appolito further teaches
wherein the document is stored by the host service (i.e. para. [0012-0013], Fig. 1, “The system can also connect property owners, title companies, third party vendors, buyers and buyers' representatives, and real estate brokers for communication or document exchange”, wherein the system includes, “the server 102 or other servers coupled thereto may include data storage capabilities for the user, user accounts, and related services”).	  
Claim 19:	Appolito, Romano, and Kurian teach the method of claim 17.
Appolito further teaches wherein the document comprises:	 computer readable data (i.e. para. [0017], Contract negotiations can be handled through the user interface by allowing document sharing, editing, conference calls, multiple computer viewing the document at once);	 or an image representative of a paper document (i.e. para. [0028], he real estate system 208 could use the user interface 210 to upload a listing agreement for a title company representative; transmit a contract from a seller 202 to a buyer 204 by sharing the document through a secure website).	  
Claim 20:	Appolito, Romano, and Kurian teach the method of claim 17.
Kurian further teaches
wherein the redacted document is encrypted prior to being transmitted to the instance (i.e. para. [0040], Fig 2, After the document was redacted at 250 and/or redacted and tracked at 260, the data redaction and/or tokenization computing system 110 may determine whether the document is to be tokenized as well. If not, the redacted document is sent to the recipient at 290).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130282524 “Appolito”, in light of U.S. Patent Application Publication NO. 20040010451, “Romano”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication NO. 20160259737 “Saldanha”.  
Claim 7:	 Appolito and Romano teach the system of claim 1.
	While Appolito-Romano teach a password protected user interface configuration file, Appolito-Romano may not explicitly teach
wherein the configuration file is encrypted
However, Saldanha teaches
wherein the configuration file is encrypted (i.e. para. [0025], The configuration information 206 comprises at least a storage account name and a storage account access key. In an embodiment a certificate 212, generated using, for example, a Public-Key encryption scheme as described above, is applied to the configuration data file).	  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the configuration file is encrypted, to Appolito-Romano’s system for providing real estate document exchange, with wherein the configuration file is encrypted, as taught by Saldanha. One would have been motivated to combine Saldanha with Appolito-Romano, and would have had a reasonable expectation of success, as the combination provides further security for a user’s data.

Claim 8:	 Appolito, Romano, and Saldanha teach the system of claim 7.
Saldanha further teaches wherein the encryption of the configuration file is based, at least in part, on one or more of:	 the credential (i.e. para. [0025], service role data 215 related to the service role deploying the file is also applied to the configuration data file 209, resulting in the generation of a protected configuration data file);	 the party;	 the role;	 or the real estate transaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171